In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00317-CR

JOEL ENGOBO MAMBE, Appellant               §    On Appeal from the 396th District Court

                                                of Tarrant County (1550888D)
                                           §
V.                                              April 30, 2020
                                           §
                                                Opinion by Justice Wallach
                                           §
THE STATE OF TEXAS                              (nfp)


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/Mike Wallach
                                         Justice Mike Wallach